DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered. Claims 1, 7, and 8 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 7/9/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 2/18/20 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/20.

Claim Interpretation
No limitations are currently interpreted under 35 U.S.C. 112(f). See MPEP 2181. 


Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) are withdrawn since claim 1 was amended.


Claim Rejections - 35 USC § 103
Claims 1, 6, 7, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 20100300355, already of record) in view of Vahanen (US 20170203318, already of record) and Grimes (US 20160052296, already of record).
	
	The limitation “a single- or double-acting pump” in claim 1 on Pg. 2, line 7 has been interpreted as “a single-acting pump or a double-acting pump” in accordance with Applicant’s specification (Pg. 9, lines 23-27).

Regarding claim 1, Verma teaches an application device (100) capable of applying a fluid product on a substrate, comprising
	an application member (104) capable of shaping the fluid product for application on the substrate comprising an outlet orifice (116) through which the fluid product exits the application device (100) (para 0063-0064, 0068; see for example Fig. 1;

	
	Verma does not explicitly teach that the controller 110 (calculator) comprises a speed sensor for measuring a speed of the application member (104) and outlet orifice (116) relative to an inertial reference.
However, Vahanen teaches a controller / calculation unit 32 comprising a speed sensor including an accelerometer (31b), gyroscope (31a), and magnetometer (31c) mounted adjacent an outlet orifice (16) of a spraying end (13), for the benefit of measuring orientation and acceleration thereof (para 0038-0039, 0059; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a speed sensor with the controller (calculator) in the apparatus of Verma, as taught by Vahenen, for the benefit of measuring orientation and acceleration of the application member (104) and outlet orifice (116).

Verma further teaches a controller 110 (calculator) (para 0068).
The previous art combination above does not explicitly teach that the controller (calculator) is configured to determine the command input as a function of the speed 
However, Grimes teaches operating an applicator nozzle 65A (application member) as a function of speed of the applicator nozzle 65A measured by speed sensors, such that the ratio between application pressure and the measured speed are maintained (substantially constant) (para 0167). Grimes maintains the application flow since pressure and flow are proportional. The speed of the outlet orifice corresponds to the motion velocity of the applicator nozzle 65A since applicator nozzle 65A and outlet orifice are integral and move simultaneously (para 0142; see for example Fig. 9). Grimes teaches that this operation is advantageous in achieving uniform density of the deposited application material (para 0167). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the command input as a function of the measured speed of the applicator such that the ratio between the dosing flow of fluid product and measured speed are substantially constant, as taught by Grimes, for the benefit of achieving uniform deposition density.


	Regarding claim 6, as mentioned above, Verma does not explicitly teach that the controller 110 (calculator) comprises a speed sensor.
However, as mentioned above, Vahanen teaches a controller / calculation unit 32 comprising a speed sensor including an accelerometer (31b), gyroscope (31a), and magnetometer (31c) mounted adjacent an outlet orifice (16) of a spraying end (13) (para 

	
Regarding claim 7, the combination of teachings of Verma and Vahenen yield a controller and speed sensor both located at the applicator end since Verma discloses a controller located adjacent the applicator end, and Vahenen discloses the speed sensor located adjacent the applicator end.
The prior art combination above does not explicitly teach the controller 110 (calculator) and speed sensor within 5 cm of each other.
However, the rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)). Specifically, modifying the distance would not have a significant effect on the timing of electrical signals between the components.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the speed sensor and controller (calculator) within 5 cm of each other adjacent the outlet in the previous art combination 

	Regarding claim 8, Verma further shows the controller 110 (calculator) is arranged on the outer wall of chamber (102) of the adjusting member (106) (see for example Fig. 1).
Verma does not explicitly mention that said components are within 10 cm of each other.
However, the rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)).  Specifically, modifying the distance between the components would not have a significant effect on the timing of electrical signals between the components  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the controller 110 and adjusting member (106) within 10 cm of each other, for the equivalent purpose of operating the adjusting member (106) and receiving pre-determined parameters (command input) to adjust the flow (Verma: para 0068).

Regarding claim 9, Verma further shows that the adjusting member (106), which adjusts dosing flow, is directly above the outlet orifice (116) (para 0065, 0068; see for example Fig. 1).
Although Verma does not explicitly teach the adjusting member (106) and outlet orifice (116) within 15 cm of each other, Verma further teaches that the chamber (102) 
Therefore, the rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)). In this case, arranging the adjusting member (106) and outlet orifice (116) within 15 cm such that the chamber (102) and application member (104) are integral is not expected to alter the operation of the device in a patentably distinct way.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange said components within 15 cm of each other, for the equivalent purpose of applying fluid based on pre-determined parameters.

Regarding claim 10, the recitation “wherein the at least one fluid product has a viscosity between 3,000 and 300,000 mPas” recites an intended use of the claimed apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, it is wholly expected that the apparatus of Verma is fully capable of applying fluid products having various viscosities, including the claimed viscosity, since Verma all of the structural components necessary to carry out the claimed intended use (see Verma: para 0069).





Response to Arguments
2/16/2021 have been fully considered but they are not persuasive.
Applicant asserts on Pgs. 6-7 of Remarks that the gear pumps and progressive cavity pumps mentioned in Grimes do not correspond to single-acting pumps or double-acting pumps.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully points out that it is understood that a progressive cavity pump is a type of positive displacement pump. However, the primary reference Verma discloses a conventional example of a positive displacement pump that includes a single-acting pump with a chamber and piston (Verma: para 0065; see for example Fig. 1). Thus, it is maintained that Verma, Vahanen, and Grimes establish a prima facie case of obviousness for independent claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717